Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 04 February 2022, Claim 1 has been amended. 
Claims 1-10 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.
 

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 04 February 2022, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected for lack of adequate written description.
Claims 9 and 10 are rejected for lack of adequate written description. The claims recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim 9 recites “adjusting diagnosis probabilities based on a patient trust score”, and claim 10 recites “wherein the patient trust score is based on one of a patient response and a relative accuracy of responses by at least another patient”. The Applicant has provided no disclosure of how this score is calculated using the response of the patient or the accuracy of responses by other patients. Any analysis and subsequent determination could potentially read on the as-claimed invention.
	The Specification states: at paragraph [0071], “The patient trust score may be based on a patient response or the relative accuracy of responses by other patients”
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “generates a specific set of data that comprises at least two of diagnostic data, patient health exam information, a lab test request, a health risk profile, a baseline health profile, prescription data, a visit report, a treatment code, a billing code, a medical procedure code, a medical image code, treatment information, a suggested level of exam, doctor notes, a pharmaceutical code, or a treatment recommendation… administering a treatment to a patient by using the specific set of data”, as drafted it is unclear to the Examiner how a dataset that comprises any two of the claimed elements can be used to administer a treatment to a patient (i.e., how could health exam information and a lab test request be administered as a treatment to a patient), it is unclear how the set of data is being used in administering the treatment.
Additionally, the limitation of “administering a treatment to a patient by using the specific set of data”, is also unclear to the Examiner what the administering means (i.e., is the administration use of a medical device, use of a medicament or providing of a treatment 
For Examination purposes the “administering a treatment to a patient” will be interpreted to read on providing a patient a treatment via a data set (i.e., providing a patient instructions for treatment using the set of data). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for generating EHR data for a patient. The limitations of:
Claim 1
[… obtaining …] patient information and [… obtaining …] patient-related data, [… obtaining …] diagnostic medical information comprising vital signs data regarding a patient; […], based on at least one of the patient information, the diagnostic medical information, or the patient-related data generates a specific set of data that comprises at least two of diagnostic data, patient health exam information, a lab test request, a health risk profile, a baseline health profile, prescription data, a visit report, a treatment code, a billing code, a medical procedure code, a medical image code, treatment information, a suggested level of exam, doctor notes, a pharmaceutical code, or a treatment recommendation; [… providing …] the specific set of data; […].
, as drafted, is a method, that under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting, a communication system, a patient interface, an EHR database, and a processor, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the communication system, a patient interface, an EHR database, and a processor, the claim encompasses obtaining the medical information of a patient and using the obtained information to generate a set of data to be used by a user (patient and/or doctor) to organize their actions in regard to the treatment of the patient (see Applicant’s specification Figure 1 and paragraphs [0002]-[0005], [0021], [0031], [0035]-[0036], [0041], describing this as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an a communication system, a patient interface, an EHR database, and a processor, are recited at a high-level of generality (i.e., general purpose 
	The claim recites the additional elements of “receiving… outputting…”, “a medical instrument interface being coupled to a medical instrument through at least one wired connection”, “administering a treatment to a patient by using the specific set of data”, “converting the specific set of data to a standardized format…” and “using the standardized data to update the EHR database”. The “receiving… outputting…” is recited at a high-level of generality. (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “a medical instrument interface being coupled to a medical instrument through at least one wired connection” is recited at a high-level of generality. (i.e., as a well-known, “off the shelf” medical device that simply captures characteristics of a patient; see Applicant’s specification paragraph [0044] and Applicant admitted prior art in the 101 discussion of the medical device in the Interview dated 10 December 2019, see Interview summary mailed on 16 December 2019) and amounts to generally linking the abstract idea to particular technological environment. The “administering a treatment to a patient by using the specific set of data” is recited at a high-level of generality (i.e., providing a patient instructions for treatment, see Applicant’s specification paragraphs [0041], [0088]) and amounts to extra-solution activity. The “converting the specific set of data to a standardized format…” is recited at a high level of generality (i.e., formatting of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a communication system, a patient interface, an EHR database, and a processor, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving… outputting…”, “a medical instrument interface being coupled to a medical instrument through at least one wired connection”, “administering a treatment to a patient by using the specific set of data” “converting the specific set of data to a standardized format…” and “using the standardized data to update the EHR database” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “receiving… outputting…” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, 
Claims 2-10 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, further defines the set of data, but does not recite any additional elements and therefore does do not provide a practical application and/or significantly more.
Claims 3, 5, 7 further recites software performed by the processor in performance of the abstract idea, but does not recite any additional elements and therefore does do not provide a practical application and/or significantly more.
Claim 4, further defines the receiving of data, however this additional element has already been determined to be extra-solution activity and well-understood, routine and conventional above.
Claim 6, further defines the generation of data for performance of the abstract idea, but does not recite any additional elements and therefore does do not provide a practical application and/or significantly more.
Claim 8-10, further defines updating/adjusting of data and calculation of a score, but does not recite any additional elements and therefore does do not provide a practical application and/or significantly more

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0098542 (hereafter “Costantini”), in view of U.S. Patent No. 8,126,735 (hereafter “Dicks”), in view of U.S. Patent App. No. 2011/0202370 (hereafter “Green”), in view of U.S. Patent App. No. 2011/0201962 (hereafter “Grudic”), in view of U.S. Patent App. No. 20080208625 (hereafter “Joseph”).

Regarding (Currently Amended) claim 1, Costantini teaches a method for treating a patient (Costantini: paragraphs [0002]-[0005], “an automated medical computer logic apparatus, system, and method, and more particularly, to a medical diagnosis and treatment support… methods, and systems for efficiently determining medical diagnosis and for providing treatment support”), the method comprising:
	--using a communication system to receive patient information (Costantini: Figures 1-2, 7, paragraphs [0018]-[0020], “allow patients to describe their own signs and symptoms to an automated medical computer logic apparatus 105… non-question based inputs 148 (e.g., imported or acquired from other sources such as low, normal, or high range lab results 162, averages or discrete data points from medical devices 164, demographic or clinical data from an electronic medical records (EMR) 166”. Also see, paragraphs [0118]-[0119], [0126]-[0127]. The Examiner interprets this a communication system that receives patient information through the cloud) and 
--a patient interface to receive patient-related data (Costantini: Figures 1-2, 7, paragraphs [0018]-[0020], “A patient can initially indicate a chief complaint 165, such as chest pain 180, ear discomfort 182, a rash 184, or some other kind of chief complaint 186, which can be received by the automated medical computer logic apparatus 105”, and paragraph [0070], “The survey presentation section 195 can display a survey or dynamic interview 140 on a screen to a potential patient, one question at a time, storing their responses 144 as the dynamic interview 140”, and paragraph [0119], “the dynamic interview can be carried out with the patient by way of displays and input interfaces of the computing devices”. Also see, paragraphs [0118]-[0119], [0126]-[0127]. The Examiner interprets a patient interface receives responses to a dynamic interview (patient-related data) based on the chief complaint of the patient), 
an EMR 166… non-question based inputs 148 (e.g., imported or acquired from other sources such as… demographic or clinical data from an electronic medical records (EMR) 166”, paragraph [0027], “receive separate evaluation data 115. The evaluation data 115 can include, for example, the interview responses 144, the non question-based inputs 148, or other suitable data”, paragraphs [0118]-[0119], “The automated medical computer logic cloud-based system can include a cloud that interconnects the automated medical computer logic apparatus 105 (of FIG. 1), the HCP's record-keeping database 180 … A remote database 710 can be connected to the automated medical computer logic apparatus via the cloud, and can store outputs (e.g., 190, 192, 194, 132, 196 of FIG. 1) from the automated medical computer logic apparatus”. Also see, paragraphs [0020]-[0025], [0032], [0044], [0126]-[0127]. The Examiner interprets the patient interface connected to multiple EHR databases. Figure 1, element 166 is an EHR that can supply non-question based input to the system; Figure 3 and 7 element 180 is a database that can receive and store the patient information (an EHR); Figure 7, element 710 is a database that can communicate with the system and send and/ or receive patient information (an EHR)) and to
--a medical instrument interface that is coupled to a medical instrument […], the medical instrument interface to receive diagnostic medical information […] data regarding a patient (Costantini: Figure 1, element 164, Figure 7, element 148, paragraph [0020], “non-question based inputs 148 such as lab results 162, medical device data points 164… automatically conduct a dynamic interview ( e.g., survey) with the patient, in which each next question is determined based on a continual evaluation that depends on… non-question based inputs 148 receive separate evaluation data 115. The evaluation data 115 can include, for example, the interview responses 144, the non question-based inputs 148, or other suitable data”, paragraphs [0118]-[0119], “the dynamic interview can be carried out with the patient by way of displays and input interfaces of the computing devices… the non question-based inputs can be received by the apparatus via the cloud”, paragraphs [0126]-[0127], “The machine or machines can utilize one or more connections to one or more remote machines, such as through a network interface, modem, or other communicative coupling.”. Also see, paragraphs [0020]-[0030], [0044]. The Examiner interprets the interfaces of the system receive medical device data points (diagnostic medical information) from a medical instrument through the cloud, and as shown in Figure 1, element 164 this data appears to be a signal containing vital sign data); 
--receiving from a processor that, based on at least one of the patient information, the diagnostic medical information, or the patient-related data generates a specific set of data (Costantini: Figures 1-3, elements 132, 190, 194, 196, paragraph [0022], “The automated medical computer logic apparatus 105 can analyze patient responses and automatically generate a customized treatment plan 190, an automated chart note narrative 132, and/or a detailed clinical summary 196”, paragraph [0027], “receive separate evaluation data 115. The evaluation data 115 can include, for example, the interview responses 144, the non question-based inputs 148, or other suitable data”, paragraph [0126], “suitable machine or machines in which certain aspects of the invention can be implemented. Typically, the machine or machines include a system bus to which is attached processors, memory”. Also see, paragraphs [0018]-[0035], [0047]-[0054], [0068]-[0112]. The Examiner interprets at least two of the items mapped 
--diagnostic data (Costantini: Figure 2, element 125, paragraph [0021], “the automated medical computer logic apparatus can determine i) a single suggested diagnosis, including the one diagnosis among various possible diagnoses which has the highest weight or score, ii) multiple suggested diagnoses, when more than one diagnosis is tied with (i.e., equal weights) the highest weight or score, or iii) no diagnosis, when all diagnoses have been ruled out by evaluation of the evaluator logic section”, paragraph [0030], “Each diagnosis (e.g., 125-1, 125-2, through 125-3) can be assigned a corresponding diagnosis weight, which can indicate the relative projected accuracy and/or importance of each of the various diagnoses”. Also see, paragraphs [0021]-[0031], [0068]-[0069]), 
--patient health exam information (Costantini: Figures 1-3, element 196, paragraphs [0022]-[0023], “The automated medical computer logic apparatus 105 can analyze patient responses and automatically generate a customized treatment plan 190, an automated chart note narrative 132, and/or a detailed clinical summary 196… the automated chart note narrative, and/or the detailed clinical summary can be generated in a human readable fashion. In other words, even though the information can be automatically generated, the information can appear as if written by a human, and be readable and understandable by humans, particularly by humans trained in medicine”, paragraphs [0090]-[0091], “The presentation (e.g., detailed clinical summary) can include a detailed description of the patient's presenting history in language the HCP can understand… The Q&A of the dynamic interview can also be included in the detailed clinical summary. This can include a listing of all questions evaluated, and the responses to them, in an unambiguous and human-readable format, such that the HCP has the ability to reconcile the information in the presenting history with the actual responses in the dynamic interview”. Also see, paragraphs [0018]-[0026], [0070]-[0080], [0089]-[0095]. The Examiner interprets patient health exam information to be information on the examination of the patient which can be either the clinical notes for the exam (Figure 1, element 132) or a summary of the exam (Figure 1, element 196)), 
--a lab test request, […], prescription data (Costantini: Figure 1, element 192, paragraph [0004], “ordering medications and tests”, paragraph [0024], “The automated medical computer logic apparatus 105 can include an automated prescription engine 122, which can cause an automated prescription medication (e.g., RX) delivery 192 to the patient and/or an automated prescription authorization 192 to a pharmacy, which can be selected by the patient. A formulary table, as further described below, can indicate a suggested prescription or treatment option, including the specific medication, recommended dosage information, frequency of intake information, or the like”, paragraph [0112], “an Rx prescription request and/ or approval can be sent to an EMR and/or pharmacy. In other words, an authorization can be automatically sent to a pharmacy to fill a prescription medication. Moreover, the authorization to fill the prescription medication can be automatically stored in the EMR”. Also see, paragraphs [0022]-[0026], [0031], [0052]-[0054], [0087], [0093], [0099], [0104]-[0112]. The Examiner notes paragraph [0004], suggests the ordering of prescriptions producing prescription data can be expanded to ordering of lab testing),  
--a visit report (Costantini: paragraph [0102], “include an after-visit summary (AVS)”, paragraph [0120], “After Visit Summary (AVS): Patient facing document that summarizes a clinical encounter, including diagnosis, treatment plan, and/or education”. Also see, paragraphs [0018]-[0026], [0070]-[0080], [0089]-[0095]), 
--a treatment […], a medical procedure […], a medical image […], a pharmaceutical […] (Costantini: paragraph [0026], “The automated medical computer logic apparatus 105 can record the HCP's orders”, paragraph [0092], “trigger a series of actions that handle the order”, paragraph [0112], “be notified of a successful remote treatment status, after which an Rx prescription request and/ or approval can be sent to an EMR and/or pharmacy. In other words, an authorization can be automatically sent to a pharmacy to fill a prescription medication”. Also see, paragraphs [0021]-[0027], [0031], [0052], [0087], [0092]-[0112]. The Examiner interprets orders are automatically generated and sent for the recommended treatments (pharmaceuticals) and medical orders are codes), 
--doctor notes (Costantini: Figure 1-3, element 132, paragraphs [0047]-[0048], “the evaluator logic section 155, can produce a human readable document, such as the customized treatment plan 190, the automated chart note narrative 132, and/or the detailed clinical summary 196, which the HCP can sign. The chart note components of the chart note narrative 132 can be evaluated so that an electronic document can be generated, suitable for HCP review and for permanent documentation storage in the HCP's record-keeping database 180, which describes the details of the presenting issue, as well as all diagnostic and treatment decisions that have been made about it. Any particular response 144 to a question 142 in the question text may be associated with text to be shown or not shown in the chart note components of the chart note narrative 132”, paragraphs [0099]-[0100], “When the HCP creates a signed chart note (e.g., signed 132), the patient can be immediately sent a notification. The interview data can be immediately stored in the HCP's record-keeping database and/or in secure storage. Medications, 
--treatment information, a suggested level of exam, […], a treatment recommendation (Costantini: Figures 1, 3, element 190, Figure 2, element 130, paragraphs [0030]-[0031], “The evaluator logic section 155 can suggest treatment options (e.g., 130-1, 130-2, through 130-3)… medication or treatment options (e.g., 130-1, 130-2, through 130-3), which can treat one or more of the diagnoses (e.g., 125-1, 125-2, through 125-3) ”, paragraph [0092], “Once the HCP has made any diagnostic and treatment selections, they have control mechanisms available to ask the patient to physically come in to the office… For example, the virtual visit can be converted to a physical in-person visit. Alternatively, a signed chart note can be created, and then the interview removed from the automated medical computer logic apparatus”. Also see, paragraphs [0021]-[0026], [0030]-[0034], [0052]-[0054], [0068]-[0069], [0084]-[0087], [0092]-[0095], [0112]. The Examiner interprets treatment options for the determined diagnoses are generated, and the option to increase the level of the exam to an in-person visit if an acceptable treatment/ diagnosis isn’t generated);
--outputting the specific set of data (Costantini: paragraph [0083], “The automated medical computer logic apparatus 105, after analyzing the interview 140, can present recommendations (e.g., 190 and/or 132) to the HCP”, paragraph [0119], “Various inputs and outputs to and from the automated medical computer logic apparatus 105 can be transmitted and/or stored via the cloud 705… outputs from the apparatus 105 such as the automated chart note narrative 132, the customized treatment plan 190, the detailed clinical summary 196, and/or the patient education information 197, can be transmitted to a computing 
-- [… treating …] a patient by using the specific set of data (Costantini: paragraph [0026], “suggest one or more diagnoses and treatment options to one or more HCPs… to efficiently make or confirm a diagnosis, provide treatment, and document the visit”, paragraph [0084], “the HCP can efficiently review patient information, make an informed diagnosis, provide treatment”); […].
The Examiner notes Costantini has been interpreted to teach (underlined below for clarity):
--a medical instrument interface that is coupled to a medical instrument […],
In the event Costantini does not explicitly teach this feature, Dicks teaches this feature at Figure 1, element 115, Figure 2, element 205, 250, Column 2, line 60-Column 3, line 1, Column 5, lines 45-47, Column 22, lines 47-67, Claim 1. One of ordinary skill in the art before the effective filing date would have found it obvious to include medical instrument interface as taught by Dicks within the system of collecting information of a patient and generating a set of data as taught by Costantini with the motivation of “provid[ing] quick and efficient routing of communications from patients to caregivers so that the patient need not endure a long  and potentially dangerous) wait to discuss a medical issue with a qualified caregiver… [… and …] allow[ing] more patients to be serviced in less time, and with fewer delays” (Dicks: Column 4, lines 9-14).
Costantini may not explicitly teach (underlined below for clarity):
--a medical instrument interface that is coupled to a medical instrument through at least one wired connection, 
comprising vital signs data regarding a patient;
-- [… generate  ...] a health risk profile, a baseline health profile,
Dicks teaches a system and method for monitoring information of patients to produce reports for care providers of the patients to be used to identify risks, diagnose patients, and provide treatments to a patient (Dicks: Figures 1-3, Column 2, line 60-Column 4, line 15), in which
--a medical instrument interface that is coupled to a medical instrument through at least one wired connection (Dicks: Dicks: Figure 1, element 115, Figure 2, element 205, 250, Column 6, line 60 through Column 7, line 5, “a medical device provides data through a serial port (a wired connection) to a computing device… transmit the patient information through a wired Ethernet connection”, Column 22, lines 47-67, “system interface 205 is configured to allow the direct communication (through any suitable wired or wireless communication connection) between the medical data server 200 and a patient 270, medical device 250, and/or intermediary device 260… the medical device 250 may communicate either directly to the system interface 205”. The Examiner notes the medical instrument interface communicates via a wired connection), 
--the medical instrument interface to receive diagnostic medical information comprising vital signs data regarding a patient (Dicks: Figure 1, element 115, Figure 2, element 205, 250, Column 2, line 60-Column 3, line 1, “Methods and systems according to the present invention may operate in conjunction with any number of medical devices… Data can be received in any format and from any medical device, and processed and directed to any suitable healthcare provider… receiving patient information (such as from a medical device or the patient”, patient information can be collected (in whole or in part) from any medical device, such as a… a blood pressure monitor… an electrocardiograph… a respiration monitor… a thermometer”, Column 22, lines 47-67, “system interface 205 is configured to allow the direct communication (through any suitable wired or wireless communication connection) between the medical data server 200 and a patient 270, medical device 250, and/or intermediary device 260… the medical device 250 may communicate either directly to the system interface 205”, Claim 1, “receiving patient information related to one or more patients from a plurality of medical devices… automatically configures a medical device interface of a plurality of medical device interfaces to communicate with the medical device using the detected communication protocol”. Also see, Column 5, line 43-Column 8, line 57. The Examiner notes vital signs are body temperature, blood pressure, heart rate, respiratory rate, all of which are monitored by the medical devices described above);
-- [… generate  ...] a health risk profile, a baseline health profile (Dicks: Figure 3, element 310, Column 3, line 67-Column 4, line 1, “determining whether patients are at risk for certain heath issues”, Column 11, lines 7-29, “the analysis of the patient information (130) includes executing a heuristic algorithm (300). Patient information (such as biometric data, behavioral data, and/or data measured from a medical device) is compared to a profile for the patient (310). The patient profile may be stored in the medical data server and can include the patient's medical record to allow current patient information to be compared to historic readings of the patient's information, such as historic readings stored in the biometric information repository 219… The patient information can be compared to the perform a health risk assessment for the patient, identify one or more trends”. Also see, Column 11, line 61-Column 12, line 29, Column 17, lines 17-38. The Examiner interprets a risk assessment performed on a patient profile (which in this case is a baseline profile) is a risk profile of the patient),
One of ordinary skill in the art before the effective filing date would have found it obvious to include medical instrument interface connected via wired connection receiving vital signs from a medical device and using the gathered data to generate a health risk and baseline health profile of the patient as taught by Dicks within the system of collecting information of a patient and generating a set of data as taught by Costantini with the motivation of “provid[ing] quick and efficient routing of communications from patients to caregivers so that the patient need not endure a long  and potentially dangerous) wait to discuss a medical issue with a qualified caregiver… [… and …] allow[ing] more patients to be serviced in less time, and with fewer delays” (Dicks: Column 4, lines 9-14).
Costantini and Dicks may not explicitly teach (underlined below for clarity):
-- [… generate …] a treatment code, a billing code, a medical procedure code, a medical image code, […], a pharmaceutical code,
Green teaches medical software system that is connected to an EHR and receives patient data and physiological data (vital signs) and generates medical (diagnosis, procedure, medication, billing, and claim) codes using a coding engine from the received data and stores the generated codes in the patients EHR (Green: paragraphs [0018], [0056], [0063]-[0065], [0078]-[0087], [0100]-[0112], [0144]-[0167]), in which
-- [… generate …] a treatment code, a billing code, a medical procedure code, a medical image code, […], a pharmaceutical code (Green: paragraph [0018], “create an electronic generate at least one of a bill, a claim, or a statement for the patient using the at least one of a diagnosis code and a procedure code linked to at least one of the predefined clinical data and the dictated clinical data”, paragraph [0085], “The present invention also utilizes other standardized medical terminologies and classification systems, such as the International Classification of Diseases (ICD), RxNorm, Logical Observation Identifiers Names and Codes (LOINC), Current Procedural Terminology (CPT), evaluation and management (E&M) codes, and Healthcare Common Procedure Coding System (HCPCS)”, paragraph [0178], “the clinical module 406 supports the following operations: creating clinical documentation for use in capturing clinical data during an encounter with a patient… capturing the results of a physical examination, such as the clinician's assessment; automatically coding diagnoses based on selections that were made during system setup and template building; capturing the clinician's plan; generating and documenting prescriptions and orders; capturing the clinician's treatments; selecting evaluation and management codes; generating claims, bills, and statements for processing; and closing the patient encounter”, and paragraph [0260], “As a clinician completes clinical documentation, the appropriate ICD, CPT, E&M, HCPCS, RxNorm, and LOINC codes are suggested and captured for automated billing purposes. Thus, the EHR component 1106 automates the entry of charges into the AIR module 404 for proper billing and claims filing”. Also see, paragraphs [0162], [0165], [0232]-[0239], [0358]),
One of ordinary skill in the art before the effective filing date would have found it obvious to include a coding engine capable of generating treatment, billing, procedure, imaging, and pharmaceutical codes as taught by Green within the system of generating orders based on 
Costantini, Dicks and Green may not explicitly teach (underlined below for clarity):
--administering a treatment to a patient by using the specific set of data.
Grudic teaches a system and method for analyzing patient data to generate diagnostic data and applying treatment (Grudic: claim 1), in which
--administering a treatment to a patient by using the specific set of data (Grudic: paragraph [0083], “controlling a therapeutic treatment might comprise administering the recommended treatment option(s) (block 340)… the system might control such a therapeutic device to administer the recommended course of treatment, either automatically and/or based on operator input”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include administering a therapy as taught by within the providing treatment assistance as taught by Costantini, Dicks and Green with the motivation of improving the use of recommended treatment (Grudic: paragraphs [0082]-[0084]).
Costantini, Dicks, Green and Grudic may not explicitly teach (underlined below for clarity):
--converting the specific set of data to a standardized format that is compatible with that of patient health care data in the EHR database; and using the standardized data to update the EHR database.
converting the specific set of data to a standardized format that is compatible with that of patient health care data in the EHR database; and using the standardized data to update the EHR database (Joseph: Figure 7, paragraph [0039], “data may be "cleaned" or normalized to a common grammar or format”, paragraphs [0059]-[0061], “data is processed for storage. For example, data may be formatted, normalized, scrubbed, etc. for storage in a shared data repository. At step 730, data is stored in one or more shared repositories, such as an EMR clinical repository”. Also seem paragraph [0030]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include structuring data and storing the structured data as taught by Joseph within the receiving and generation of a specific set of data for patient treatment as taught by Costantini, Dicks, Green and Grudic with the motivation of “structure data and instructions in a way that is easier to comprehend and utilize” (Joseph: paragraph [0008]).

Regarding (Currently Amended) claim 2, Costantini, Dicks, Green, Grudic and Joseph teaches wherein the set of data is used to populate an EHR (Costantini: Figure 1-3, element 194, paragraph [0025], “The automated medical computer logic apparatus 105 can include an EMR update engine 124, which can cause an EMR update 194 to occur. For example, an EMR of the patient can be updated. The automated medical computer logic apparatus 105 can include clinical content files 175 and/or secure storage 182. The EMR or related patient record can be stored in secure storage 182 and/or in a database maintained by an HCP”. Also see, paragraphs [0025]-[0032], claim 4. The Examiner interprets any of the generated data in the set of data produced (as seen in Figure 1) can be used to update (populate) an EHR).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 3, Costantini, Dicks, Green, Grudic and Joseph teaches a diagnostics engine coupled to the patient interface and the medical instrument interface (Costantini: Figure 2, element 155 and paragraphs [0019]-[0035], [0126], [0130]; Dicks: Figures 1-3 Column 2, line 60-Column 3, line 32. The Examiner notes both systems teach software implemented by a processor coupled to a patient interface and interface connected to a medical device to generate diagnostic information for the patient), 
--the diagnostics engine requests at least one of the diagnostic medical information and the patient-related data to determine a set of potential illnesses (Costantini: Figure 2, elements 125, 155, paragraph [0021], “the automated medical computer logic apparatus can determine i) a single suggested diagnosis, including the one diagnosis among various possible diagnoses which has the highest weight or score, ii) multiple suggested diagnoses, when more than one diagnosis is tied with (i.e., equal weights) the highest weight or score, or iii) no diagnosis, when all diagnoses have been ruled out by evaluation of the evaluator logic section”, paragraph [0030], “Each diagnosis (e.g., 125-1, 125-2, through 125-3) can be assigned a corresponding diagnosis weight, which can indicate the relative projected accuracy and/or importance of each of the various diagnoses”. Also see, paragraphs [0021]-[0031], [0068]-[0069]; Dicks: Figures 1-3 Column 2, line 60-Column 3, line 32).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Costantini, Dicks, Green, Grudic and Joseph teaches wherein the patient interface receives a follow-up request that is used to reduce the size of the set of potential illnesses (Costantini: Figure 5, element 535, paragraph [0092], “Once the to ask the patient to physically come in to the office… For example, the virtual visit can be converted to a physical in-person visit”, and paragraph [0112], “A determination can be made at 530 whether to decline to provide remote medical treatment. Such determination can be made by the HCP. If YES, the patient can be notified at 535 that an in-person visit is required, after which the interview (e.g., 140 of FIG. 1) can be sent to, or otherwise stored in, an EMR at 550”. Also see, paragraphs [0093]-[0115]. The Examiner notes this notification is a follow-up request to meet with the provider again, this time in person and used by the provider to make more accurate a diagnosis).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Costantini, Dicks, Green, Grudic and Joseph teaches wherein a plurality of codes is generated by a dedicated coding engine (Costantini: Figure 1, element 122, paragraph [0024]; Green: Figures 4, 12, paragraph [0085], “The present invention also utilizes other standardized medical terminologies and classification systems, such as the International Classification of Diseases (ICD), RxNorm, Logical Observation Identifiers Names and Codes (LOINC), Current Procedural Terminology (CPT), evaluation and management (E&M) codes, and Healthcare Common Procedure Coding System (HCPCS)”, paragraph [0178], “the clinical module 406 supports the following operations: creating clinical documentation for use in capturing clinical data during an encounter with a patient… capturing the results of a physical examination, such as the clinician's assessment; automatically coding diagnoses based on selections that were made during system setup and template building; capturing the clinician's plan; generating and documenting prescriptions and orders; capturing the clinician's treatments; selecting evaluation and management codes; generating claims, bills, and statements for processing; and closing the patient encounter”. Also see, paragraphs [0018], [0056], [0063]-[0065], [0078]-[0087], [0100]-[0112], [0144]-[0167], [0177]-[0197], [0232]-[0239], [0248]-[0261]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 6, Costantini, Dicks, Green, Grudic and Joseph teaches wherein the medical data system generates at least one of the suggested level of exam and the treatment recommendation based on the diagnostic data (Costantini: Figures 1, 3, element 190, Figure 2, element 130, paragraphs [0030]-[0031], “The evaluator logic section 155 can suggest treatment options (e.g., 130-1, 130-2, through 130-3)… medication or treatment options (e.g., 130-1, 130-2, through 130-3), which can treat one or more of the diagnoses (e.g., 125-1, 125-2, through 125-3) ”, paragraph [0092], “Once the HCP has made any diagnostic and treatment selections, they have control mechanisms available to ask the patient to physically come in to the office… For example, the virtual visit can be converted to a physical in-person visit. Alternatively, a signed chart note can be created, and then the interview removed from the automated medical computer logic apparatus”. Also see, paragraphs [0021]-[0026], [0030]-[0034], [0052]-[0054], [0068]-[0069], [0084]-[0087], [0092]-[0095]. The Examiner interprets treatment options for the determined diagnoses are generated, and the option to increase the level of the exam to an in-person visit if an acceptable treatment/ diagnosis isn’t generated).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 7, Costantini, Dicks, Green, Grudic and Joseph teaches a verification engine coupled to the patient interface, the verification engine compares the patient information against the patient-related data to identify a patient (Costantini: paragraph [0103], “The secure storage can only be reached by a combination of factors whereby the user proves they are the rightful recipient of this information, but where not enough information is available for anyone else to identify who the document or information belongs to”. Also see, paragraph [0092]; Dicks: Figures 2, 4, Column 18, line 12-Column 19, line 19, “it is desirable to ensure that a party attempting to interface with a system such as a medical data server is actually the party believed to be authorized to do so… a medical data server (FIG. 2, 200) generates 410 a request to authenticate access… as a result of a message received by an alleged patient who is enrolled in the medical service provided by the medical data server. The medical data system 401 then sends a request to authenticate access to a user component 402 of the present invention associated with the client, user, or health care provider… authentication tokens may comprise encoded passwords or other indicia that assert that the entity for whom authentication is requested is genuine. Generation of an authentication token may be accomplished using alternative methods such as entry of a patient identifier, PIN, or password by a patient or healthcare provider after being prompted to do so… The medical data system component 401 then receives 460 and analyzes 470 the validity of the authentication token as described above. If examination of the authentication token provides that the token is authentic, such as by comparing the analyzed token data to known, pre-stored values such as the patient or the patient's health care provider's pre-stored hashed password or other identity datum, then access is successful and the process terminates”. Also see, Column 8, line 57-Column10, line 58, Column 14, lines 34-54,).


Regarding (Currently Amended) claim 8, Costantini, Dicks, Green, Grudic and Joseph teaches wherein the EHR database is updated with internal EHR database data (Costantini: Figure 1-3, element 194, paragraph [0025], “The automated medical computer logic apparatus 105 can include an EMR update engine 124, which can cause an EMR update 194 to occur. For example, an EMR of the patient can be updated. The automated medical computer logic apparatus 105 can include clinical content files 175 and/or secure storage 182. The EMR or related patient record can be stored in secure storage 182 and/or in a database maintained by an HCP”. Also see, paragraphs [0025]-[0032], claim 4. The Examiner interprets the EHR (HCP’s record keeping database; Figure 3, element 180) is updated with information from the internal EHR of the system (Secure storage; Figures 1, 3, element 182) as part of the EMR update).
The motivation to combine is the same as in claim 1, incorporated herein.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0098542 (hereafter “Costantini”), U.S. Patent No. 8,126,735 (hereafter “Dicks”), U.S. Patent App. No. 2011/0202370 (hereafter “Green”), U.S. Patent App. No. 2011/0201962 (hereafter “Grudic”) and U.S. Patent App. No. 20080208625 (hereafter “Joseph”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2017/0109501 (hereafter “Eid”).

Regarding (Currently Amended) claim 9, Costantini, Dicks, Green, Grudic and Joseph teaches wherein generating the diagnostic data comprises adjusting diagnosis probabilities based on a patient [… response …] score associated with a patient (Costantini: paragraph [0021], “The map individual question responses 144 and diagnoses, indicating how much each diagnosis should be weighted based on the given answer, and whether or not a particular diagnosis should be ruled out”, paragraphs [0030]-[0031], “Each diagnosis (e.g., 125-1, 125-2, through 125-3) can be assigned a corresponding diagnosis weight 185, which can indicate the relative projected accuracy and/or importance of each of the various diagnoses. The diagnostic weights 185 can be expressed, for example, as percentages of a whole and/or as scores. The evaluator logic section 155 can assign the diagnosis weights 185, for example, based on the processing of the selected clinical module 160, the associated interview questions 142, the associated interview responses 144, the associated clinical logic rules 145, the non question based inputs 148, and/or other evaluation data 115.”, paragraphs [0049]-[0050], “The diagnosis weights 185 can be evaluated based on each response 144 given. Any given response 144 can have the effect of increasing, decreasing, and/or ruling out a particular diagnosis weight 185 and/or diagnosis”, paragraphs [0106]-[0108], “evaluate diagnosis weights at 420, and evaluate contraindications at 425”. Also see, paragraphs [0019]-[0034], [0063], [0068], [0085]).
Costantini, Dicks, Green, Grudic and Joseph may not explicitly teach (underlined below for clarity):
--wherein generating the diagnostic data comprises adjusting diagnosis probabilities based on a patient trust score associated with a patient.
Eid teaches a system for assessing the reliability of patient responses in determining a diagnosis for a patient based on their responses to questions (Eid: Figures 1-3, 16, and paragraphs [0006]-[0009]), in which
trust score associated with a patient (Eid: paragraphs [0029]-[0030], “The assessment can be in the form of a questionnaire that includes questions prompting the patient to self-assess her own confidence level of her medical condition and/or treatment options. A score can be generated from the responses a patient provides in responding to the questionnaire. The score may provide an indication of the patient's level of confidence in understanding her medical condition and/or treatment options”).
One of ordinary skill in the art before the effective filing date would have found it obvious to use a patient trust score as taught by Eid with the system for using patient response scores to adjust diagnosis probabilities as taught by Costantini, Dicks, Green, Grudic and Joseph with the motivation of “achiev[ing] a better understanding of the patient's capacity to participate in shared decision making” (Eid: paragraph [0028]).

Regarding (Currently Amended) claim 10, Costantini, Dicks, Green, Grudic and Joseph teaches wherein the patient trust score is based on one of a patient response and a relative accuracy of responses by at least another patient (Costantini: paragraphs [0030]-[0031], “The diagnostic weights 185 can be expressed, for example, as percentages of a whole and/or as scores. The evaluator logic section 155 can assign the diagnosis weights 185, for example, based on the processing of the selected clinical module 160, the associated interview questions 142, the associated interview responses 144, the associated clinical logic rules 145, the non question based inputs 148, and/or other evaluation data 115”. Also see, paragraphs [0019]-[0034], [0049]-[0050], [0063], [0068], [0085], [0106]-[0108]; Eid: paragraphs [0029]-[0030], “A score can be generated from the responses a patient provides in responding to the questionnaire. The score may provide an indication of the patient's level of confidence in understanding her medical condition and/or treatment options”).
The motivation to combine is the same as in claim 9, incorporated herein.

Response to Arguments
Applicant's arguments filed on 04 February 2022 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 04 February 2022.

Rejections under 35 U.S.C. § 112(a)/(b)
Regarding the rejection of claims1 and 9-10, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
For purposes of brevity, Applicant does not repeat herein arguments made in prior responses, which arguments are hereby incorporated by reference in their entirety and preserved for use on appeal.	

The Examiner respectfully disagrees.
	It is respectfully submitted, the arguments presented in the final office action dated 04 November 2021, are incorporated herein.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-10, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant notes that claim 1 has been amended, among other things, to add the following claim limitations:
converting the specific set of data to a standardized format that is compatible with that of
the patient's health care data in the EHR database; and using the standardized data to update the EHR database… Similar to Example 42 in the SME Examples, the present claims as amended recite steps comprising converting the specific set of data from a non-standardized format that is incompatible with the EHR database into a standardized format that is compatible with data in the EHR database. Therefore, even if the Examiner were to find that the claims recite "a method of organizing human activity," the additional elements constitute improvements over existing systems because they allow remote users, e.g., physicians to gather and instantly create, modify, update and share information, such as patient health risk data or patient trust scores, in a standardized EHR format "regardless of the format in which the information was input by the user." As such the additional elements integrate the method into a practical application.

The Examiner respectfully disagrees.
	It is respectfully submitted, the “October 2019 Update: Subject Matter Eligibility”, page 12 recites to provide an improvement to a computer or a technical solution to a technical problem, the specification must describe the invention such that the improvement be apparent to one of ordinary skill in the art, however, unlike Example 42, Applicant’ specification does not recite any improvements to a computer nor does it describe a technical solution to a technical problem. The only recitation of converting data is in paragraph [0038], which does not address any recited technical problem recited in the specification. In particular unlike slide 171 of the 2019 PEG (i.e., the background of example 42, which is equivalent to example 42’s specification), which describes a technical problem of sharing data between various platforms, Applicant’s specification, at best paragraphs [0002]-[0005], describe problems of provider time and efficiency which is not a technical problem. Therefore, Applicant’s claimed converting and 
.

Rejections under 35 U.S.C. § 103
Regarding claims 1-10, the Examiner has considered the applicant's arguments; however the arguments are not persuasive in view of the new grounds of rejection as necessitated by amendment. The Examiner notes that the arguments directed at newly added limitations of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

Applicant argues:
nowhere do Costantini, Green, or Grudic, alone or in combination, teach or suggest standardizing patient's health care data to be compatible with an EHR system as claimed by independent claim 1 as amended.

The Examiner respectfully disagrees.
	It is respectfully submitted newly applied Joseph, teaches the argued limitation. Therefore, in view of the new grounds of rejection Applicant’s argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626